Citation Nr: 0605914	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the veteran's claim 
seeking service connection for varicose veins of the right 
leg.  


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable, 
presumably destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  

2.  The veteran has a current disability manifested by right 
leg varicose veins, medically linked to active service.  


CONCLUSION OF LAW

A varicose vein disorder of the right leg was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Because of 
the favorable decision in this appeal, any failure on the 
part of VA to fully comply with VCAA is harmless error.
In this matter, the appellant contends that right leg 
varicose veins were incurred during service as a result of a 
right leg injury.  In support of his claim, the veteran 
submitted a statement from a service comrade who indicates 
that he was told by the veteran during service that he 
sustained a right leg injury when a tank grate struck his 
right shin.  

Records from the Manchester Memorial Hospital reflect that 
the veteran was admitted in June 1965 for treatment for a 
left inguinal hernia.  A physical examination at that time 
revealed remnants of a hemangioma with multiple large veins.  
There was a large varicosity on the upper lower leg.  

In November 1968, he was admitted for treatment for a 
deviated septum.  A physical examination revealed marked 
varicose veins of the right lower extremity and incipient 
hernia in the right inguinal area.  In addition to a nasal 
reconstruction, the veteran underwent a high right saphenol 
femoral vein ligation stripping, complete stripping of the 
greater saphenous system, and multiple low ligations and 
excisions of veins from the right lower extremity.  

Records from the Maine Medical Center dated in 2002 do not 
show treatment for varicose veins.  They do note that the 
veteran had a history of varicose vein surgery.  

The appellant underwent a VA examination in August 2003.  The 
examination was conducted by a physician's assistant.  A 
physical examination revealed multiple varicosities extending 
from above the right knee to his ankle, on both the dorsum 
and back of his gastroc muscle.  The examiner opined that 
varicosities took years to present themselves and, as such, 
it was more likely that the varicose veins were incurred 
during service as opposed to being caused by a tank grate 
striking his mid-shin.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence support the 
veteran's claim.  In this respect, the Board notes that 
because the veteran's service medical records were destroyed 
by fire, there is no competent evidence showing that varicose 
veins were present during service.  However, the veteran 
currently has varicose veins of the right lower extremity, 
and the expert medical opinion of a VA physician's assistant 
determined that it was more likely that the right lower 
extremity varicose veins were incurred during service.  There 
has been no evidence submitted to refute this opinion.  
Service connection is awarded.


ORDER

Service connection for varicose veins of the right leg is 
allowed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


